Citation Nr: 9907917	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation based on 
being housebound or the need for regular aid and attendance 
of another person.

2.  Entitlement to Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which entitlement 
to special monthly compensation based on being housebound or 
the need of regular aid and attendance and eligibility for 
DEA benefits were denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran currently has two service-connected 
disabilities:  PTSD, evaluated as 100 percent disabling, and 
residuals of a shell fragment wound to the left knee with 
traumatic arthritis, evaluated as 30 percent disabling.

3.  The veteran's service-connected disabilities do not make 
him bedridden or in a state of helplessness that requires 
regular aid and assistance.

4.  The veteran's service-connected disabilities do not 
render him factually unable to leave his home.

5.  The medical evidence of record does not establish that 
the veteran's total disability evaluation for his PTSD is 
permanent, nor does the medical evidence of record 
demonstrate that the probability of improvement of the 
veteran's PTSD under treatment is remote.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114(l) and (s), 5107 (West 1991); 38 C.F.R. § 3.350(b) 
and (i), 3.352 (1998).

2.  The criteria for the award of DEA benefits have not been 
met.  38 U.S.C.A. §§ 3500 (West 1991), 3501 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.340(b), 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  As the veteran is service-
connected for PTSD, evaluated as 100 percent disabling, and 
for the residuals of a shell fragment wound to his left knee 
with traumatic arthritis, evaluated as 30 percent disabling, 
and has presented evidence in support of his allegations that 
he is entitled to special monthly compensation and eligible 
for DEA benefits, his claim is plausible.  Id.  The Board 
also finds that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist.  38 U.S.C.A. § 5107(a).

A.	Claim for Special Monthly Compensation 

The veteran claims entitlement to special monthly 
compensation based upon being housebound or upon his need for 
regular aid and attendance.

The regulations provide additional compensation on the basis 
of being housebound where the veteran (1) has, in addition to 
a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.351(i) (1998).  

An increased rate of compensation is also payable where an 
otherwise eligible veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350(b) (1998).  Determination as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of a claimant to dress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

The veteran's service-connected disabilities are PTSD and the 
residuals of a shell fragment wound to his left knee.  By a 
rating decision dated in December 1991, the veteran was 
granted service connection for PTSD, which was then evaluated 
as 10 percent disabling effective from April 1991.  In 
February 1997, this rating was increased to 100 percent, 
effective from February 1994.  The schedular rating for the 
service-connected PTSD has remained 100 percent since then.  
A rating decision dated in January 1980 granted service 
connection for the residuals of a shell fragment wound to the 
left knee, with traumatic arthritis, rated as 10 percent 
disabling from November 1979.  In February 1997, this rating 
was increased to 30 percent, effective from December 1994.  
The schedular rating for the service-connected left knee 
disability has remained 30 percent disabling since then.

The veteran alleges that as a result of his service-connected 
PTSD and left knee disability, he is incompetent, has great 
difficulty ambulating, and is unable to care for his daily 
needs.  The veteran's wife has averred that she must help her 
husband dress and bathe because of his arthritis.  She has 
further stated that, while the veteran fishes occasionally 
with his brother-in-law, he requires close monitoring and 
must wear a seatbelt in the boat.  And, while he drives short 
distances, she avers he can do so only in familiar areas and 
with another person in the car.  

A December 1996 report of VA examination for joints shows 
that the veteran exhibited marked functional loss in his left 
knee and, overall, marked functional loss in ability to be 
gainfully employed in his left knee due to pain and the need 
for a cane in order to ambulate and balance.  The veteran was 
also examined for his PTSD in December 1996.  In this report, 
the examiner opined that the veteran is not competent to 
manage his day-to-day affairs.  Specifically, the examiner 
enumerated the veteran's symptoms of PTSD as follows: 
intrusive memories, nightmares, distress when exposed to 
similar situations, efforts to avoid his memories, detachment 
from others, restricted affect, sleep disturbance, anger 
outbursts, concentration problem, and hyper-vigilance.  These 
problems occur on a daily basis, the examiner noted, are 
chronic in duration, severe in intensity, and exacerbated by 
increasing physical distress.  Moreover, the examiner 
observed that the veteran was in flashback during the 
examination.  Accordingly, the evidentiary record shows that 
an April 1997 rating decision found the veteran to be 
incompetent, effective from April 1997.  The Board notes that 
the wife has been appointed the veteran's fiduciary 
representative.

However, in addition to his service-connected disabilities, 
the veteran also suffers from non-service connected 
disabilities.  These disabilities are identified in the 
medical evidence of record as Parkinson's Disease, dementia, 
heart disease, emphysema, chronic obstructive pulmonary 
disease, vertigo, gastroesophageal reflux disease, and 
chronic anxiety.  The December 1996 examination report 
further evidences that the veteran's memory impairment and 
deterioration in cognitive functioning-symptoms which the 
examiner observed also occur on a daily basis and are chronic 
in duration, severe in intensity, and exacerbated by 
increasing physical distress-are due to his non-service 
connected dementia.

An award of special monthly compensation based on being 
housebound requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he his permanently 
housebound by reasons of the service-connected disability or 
disabilities.  An award of special monthly compensation based 
on the need for aid and attendance of another person requires 
that the veteran's service-connected disabilities render him 
so helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  
Therefore the condition of being housebound or the need for 
aid and attendance arising from non-service-connected 
disabilities may not be taken into account when determining 
the veteran's entitlement to special monthly compensation.

Upon review of the medical record, the Board first notes that 
the veteran simply does not have additional service-connected 
disability or disabilities rated at 60 percent.  Rather, in 
addition to the service-connected PTSD, evaluated as 100 
percent disabling, service connection is in effect for the 
residuals of a shell fragment wound to the left knee with 
traumatic arthritis, which is evaluated as 30 percent 
disabling.  Nor does the medical evidence of record establish 
that these service-connected disabilities render the veteran 
permanently housebound.  Rather, the evidence of record 
demonstrates that the veteran can ambulate, albeit with a 
cane, and that he both fishes and drives his car.  The record 
does not support a conclusion that he is substantially 
confined to his dwelling and the immediate premises, by 
reason of his service-connected disabilities alone, or 
otherwise.  

Second, the Board notes that the medical evidence of record 
does not establish that the veteran's service-connected PTSD 
and left knee disability are of such a nature that he 
requires the regular aid and attendance of another person.  
Rather, VA treatment records dated in January and February 
1997 show that the veteran presented as oriented to person, 
place, and time.  In February 1997 he presented using a 
wheelchair to ambulate; but in March 1997, he was observed to 
ambulate with only a four-point cane.  And, while these 
records show he was observed to be agitated and easily 
excitable, he was, in May 1997, noted to be essentially doing 
well despite recent complaints of dizziness, weakness, 
numbness, shortness of breath, and palpitations-symptoms, 
the Board notes, that may be attributed to the veteran's non-
service connected disabilities, such as his Parkinson's 
Disease, heart disease, emphysema, chronic obstructive 
pulmonary disease, and vertigo.

Although the rating of the veteran's service-connected PTSD 
and left knee disabilities indicate significant disability, 
the record as a whole does not support a conclusion that 
these disabilities render the veteran either permanently 
housebound or in need of regular aid and attendance.  
Clearly, a psychiatric disorder would not cause some of the 
problems listed in 38 C.F.R. § 3.352(a)), such as frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance or inability to feed oneself through the loss of 
coordination of upper extremities or through extreme 
weakness, nor would it, through its essential character, 
actually require that the claimant remain in bed.  The 
veteran's left knee disability, however, might cause some 
problems requiring assistance, and the medical evidence of 
record does establish that the veteran's left knee disability 
causes pain and functional loss, including difficulty with 
ambulation.  In addition, the veteran's wife has averred that 
the veteran requires her help to dress himself and to bathe, 
because of his arthritis.  However, the medical evidence of 
record simply does not establish that the functional loss the 
veteran experiences due to his left knee disability, alone, 
is to the extent to render him either permanently housebound, 
bedridden, or to be in need of regular aid and attendance to 
dress himself, keep himself ordinarily clean and presentable, 
tend to the wants of nature, or to protect himself from the 
hazards or dangers incident to the daily environment.  In May 
1997, his motor strength was 5/5, but on VA examination in 
December 1996, it was reported as 2/5 in the lower left leg.  
The examiner described functional loss as "marked" due to 
pain and loss in ability to work as "marked" due to the 
veteran's use of a cane.  The examiner did not, however, 
indicate that the knee disability prevented the veteran from 
performing activities of daily living such as bathing, 
dressing, and attending to the needs of nature.  

On the other hand, the service-connected PTSD, could cause 
such problems as inability of a claimant to dress himself or 
to keep himself ordinarily clean and presentable; inability 
to tend to the wants of nature; or the need for protection 
from the hazards or dangers incident to the daily 
environment.  While the medical evidence of record simply 
does not establish that the veteran exhibits any of these 
problems, it does establish that he has been found to be 
incompetent to manage his day-to-day affairs.  Yet, neither 
the veteran nor his wife contend-nor does the December 1996 
VA examination report establish-that the veteran is so 
mentally incapacitated by his PTSD that he requires the care 
or assistance of another on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.  Rather, the veteran's wife has stated that the 
veteran goes fishing-albeit with another person, and that he 
is able to drive-albeit in familiar areas and with a 
passenger in the car.  Moreover, more recent VA treatment 
records find the veteran presented as oriented to person, 
place, and time.  Finally, the VA examiner indicated that, 
while the likelihood of significant change over the next 
twelve months is poor, medication would reduce the veteran's 
symptoms and recommended participation in a day-treatment 
program.

The veteran has presented no competent, credible evidence 
that he is permanently housebound or that he is so helpless 
as to require the regular aid and attendance of another.  The 
evidentiary record simply does not establish that his current 
fiduciary incompetence and lack of competence to manage his 
day-to-day affairs-due at least in part to his PTSD-is 
equivalent to being so helpless as to require the regular aid 
and attendance of another due to service-connected 
disability.  Rather, the record establishes that the veteran 
fishes and that he is able to drive, that he reports for 
medical treatment, and that the VA PTSD examiner found it at 
least conceivable that treatment and medication would effect 
improvement in the service-connected psychiatric disability.  
Furthermore, the record demonstrates that the veteran suffers 
from a multitude of non-service connected disabilities, 
including Parkinson's Disease, dementia, heart disease, 
emphysema, chronic obstructive pulmonary disease, vertigo, 
gastroesophageal reflux disease, and chronic anxiety.

As the veteran has presented no evidence, other than his own 
allegations, to support his claim that he is currently 
permanently housebound or that he is currently so helpless as 
to require the regular aid and attendance of another, due to 
his service-connected PTSD and left knee disability alone, 
his claim for special monthly compensation must fail.  
38 U.S.C.A. §§ 1114(l) and (s), 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.350(b) and (i), 3.352 (1998).

B.	Eligibility for DEA Benefits

The veteran also contends that he should be entitled to 
receive DEA benefits.  With limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse, or spouse of a veteran who:  Died of 
a service-connected disability, or has a permanent total 
service-connected disability, or a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  38 U.S.C.A. § 3500 (West 1991), 3501 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.807(b) (1998).  Under 
38 C.F.R. § 3.340(b), permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue through the life of the disabled person and the age 
of that person may be considered.  Thus, for the veteran to 
be considered permanently and totally disabled, his service-
connected PTSD must be reasonably certain to continue without 
substantial improvement for the remainder of his life.

As noted above, the veteran was awarded a 100 percent 
evaluation for his service-connected PTSD by a rating 
decision dated in February 1997, effective from February 
1994.  This is the only service-connected disability for 
which the veteran has been awarded a total disability 
evaluation.  However, the award of a total disability 
evaluation is not tantamount to a showing of "permanency," 
pursuant to Chapter 35, Title 38 of the United States Code.  
Nor does the medical evidence of record suggest that the 
probability for permanent improvement with treatment for the 
veteran's PTSD is remote.  Rather, the VA examiner opined, in 
December 1996, that while the veteran's prognosis for 
significant change within twelve months is poor, he needed 
medication to reduce his symptoms and a day-treatment program 
to increase the structure in his life.  It can thus be 
inferred that the examiner believed that medication and 
treatment would effect an improvement-albeit not necessarily 
within twelve months-in the veteran's PTSD.  Moreover, the 
record does not contain any indication that any medical 
professional has concluded that substantial improvement in 
the level of disability due to the PTSD is unlikely.  

For the foregoing reasons, the Board cannot find that the 
veteran's 100 percent disability due to service-connected 
PTSD is permanent within the meaning of Chapter 35 and 
38 C.F.R. § 3.340(b) (1998).  The Board therefore cannot find 
that the veteran is totally and permanently disabled, as 
required for eligibility for DEA benefits.


ORDER

Entitlement to special monthly compensation based on being 
housebound or in need of regular aid and attendance of 
another person is denied.

Eligibility to Chapter 35 benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


